Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on July 30, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on July 30 is being accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-9: the claimed invention is directed to abstract idea without significantly more. The claims recite “a method [for] ...determining that the relative humidity information (RH) indicates an RH level above a particular threshold for a processing resource or the memory resource, or both from a relative humidity sensor                                                                                                 ...and disabling one or more aspect of the processing resource” seems to read human thought/activity process. See page 18, part of claim 1 of the instant application. This judicial exception is not integrated into a practical application because “determining” and “disabling” actions are considered human thought process. The claims not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 
Step 2A: 
Prong I: claim 1 recites the limitation of “determining that the RH information indicates an RH level” and “disabling one more aspect of the processing resource”. These limitations, as drafted, is process that under the broadest reasonable interpretation, covers performance of the limitation in the mind except for recitation of “processing resource”, “memory resource” and “relative humidity sensor”. Noting in the claim element precludes the step from practically being performed in the mind since “determining” and “disabling” would be considered human action which is an extension of human thought process. The mere nominal recitation of computer components does not take claim 1 of the instant application limitation out of the mental process grouping. Thus, the claim recites a mental process. 
Prong II: claim 1 recites a few additional elements: relative humidity sensor (RH sensor) for the purpose of collecting relative humidity values which is a data gathering step. The “determining” and “disabling” action are recited at a high level of generality because these actions are noted as an extension of a human thought process that are indistinguishable from an ordinary skill in the art acting on it and/or an automated process. Each of the additional circuit features, such as processors and memories are recited as a generic component and are not integrated into the abstract idea. 
Step 2B: The inventive concept is not clearly defined. As noted above previously, the claim as a whole merely describes how to generally apply the concept of “determining that the RH information indicates an RH level above a particular threshold” and “disabling one or more aspects of the processing resource or the memory resource or both, to mitigate damage”; however, these actions seem to read on human thought process in the presence of some action by an ordinary skill in the art in which the action amount to an extension of a human thought process per se. For these reasons, there is no inventive concept in the claim and thus it is ineligible. 
With regard to claims 2-4: the instant claims fundamentally describe the data gathering step and it is insignificant extra-solution activity. 
With regard to claim 5-9: the instant claims read on human thought process with an extension of an action that includes a human reaction or conduct to create the intended outcome. 
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 18 and 20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (U.S. Patent No. 10,734,035, hereon Sun). 
In reference to claim 1: Sun disclose a method (see Sun, Abstract), comprising: 
Receiving from a relative humidity (RH) sensor RH information of an environment of a processing resource or a memory resource coupled to the processing resource, or both (see Sun, Fig. 7 and column 7, lines 1-5); 
Determining that the RH information indicates an RH level above a particular threshold for the processing resource or the memory resource, or both (see Sun, Fig. 7, step 704 and 712); and 
Disabling one or more aspects of the processing resource or the memory resource, or both (see Sun, Fig. 7, step 714), to mitigate damage to the processing resource or the memory resource, or both, responsive to determining that the RH is above the particular threshold (see Sun, column 8, lines 27-37).
With regard to claim 2: Sun further discloses that the method comprising receiving the RH information from the RH sensor, wherein the RH sensor is located on a same semiconductor die that comprises the processing resource or the memory resource, or both (see Sun, column 5, lines 52-61). 
With regard to claim 3: Sun further discloses that the method comprising receiving the RH information from the RH sensor, wherein the RH sensor is located on a printed circuit board coupled with the processing resource or the memory resource, or both (see Sun, column 5, lines 52-61).
With regard to claim 4: Sun further disclose that the method comprising receiving the RH information from the RH sensor, wherein the RH sensor is located separate from the processing resource or the memory resource, or both and within an environment of the processing resource or the memory resource, or both (see Sun, column 5, lines 52-61). 
With regard to claim 5: Sun further discloses that the method comprising: determining a moisture content of the environment of the processing resource or the memory resource, or both (see Sun, Fig. 7 and column 5, lines 52-61); and disabling one or more aspects of the processing resource or the memory resource, or both responsive to determining that the RH level is above the particular threshold and the moisture content is above a different particular threshold (see Sun, Fig. 7, specifically, steps 704 and 706; also steps 712 and 714). 
With regard to claim 6: Sun further disclose that disabling one or more aspects of the processing resource or the memory resource, or both comprises shutting down the processing resource or the memory resource, or both (see Sun, Fig. 7 and steps 704, 706, 712 and 714).
With regard to claim 8: Sun further disclose that the method comprising storing data associated with an effect of the RH level on the processing resource or the memory resource, or both (see Sun, Figs. 3, and 5). 
With regard to claim 9: Sun further disclose that disabling one or more aspects of the processing resource or the memory resource, or both comprises triggering a preventative maintenance action (see Sun, column 6, lines 18-44, and column 8, lines 27-37).
In reference to claim 18: the analysis for the instant claim is similar to claim 1 of the method claim. 

With regard to claim 20: Sun further discloses that the non-transitory machine-readable medium comprising instructions executable to track performance of the different processing resource or the different memory resource, or both at different RH levels using the tracked RH information (see Sun, Fig. 7).
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Guo (U.S. PAP 2017/0285082, hereon Guo). 
With regard to claim 7: Sun discloses that the method disabling one or more aspects of the processing resource or the memory resource, or both; however the method silent about sending an alert to a user of a computing device housing the processing resource or the memory resource, or both. Considering the level of ordinary skill in the art at the time the invention was made, sending an alert or a status of the condition of a circuit would have been easily attainable. For instance, Guo discloses an electronic device with sensor array (see Guo, Fig. 2). The method noted in Guo further discloses that sending an alert to a user of a computing device. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of disabling one or more aspects of the processing resource or memory resource (hard drive) as taught by Sun and incorporate a user alerting feature as disclosed in Guo in order to inform the end user the action taken by the system so that the end user would be able to understand the safety measure taken by the system. 
With regard to claim 14: Sun in view of Guo further teaches that the humidity-reducing action comprises alerting a user of the hard drive and suggesting an action for the user to take (see the analysis with regard to claim 7 and the analysis in reference to claim 10).
Claims 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun
In reference to claim 10: Sun discloses an apparatus (see Sun, Abstract, hard drive mechanism), comprising: 
A relative humidity (RH) sensor located within an environment of a processing resource or the memory resource, or both of a hard drive (see Sun, Figs. 1 and 3); and 
A controller coupled to the processing resource or the memory resource, or both and (see Sun, Abstract and Fig. 3) configured to: 
Receive from the RH sensor RH information of the environment (see Sun, Fig. 3, unit 308, humidity sensor); 
Track the RH information of the environment (see Sun, column 2, lines 46-59); and 
In response to the tracking indicating an RH above a particular threshold, perform a humidity-reducing action in the environment (see Sun, Fig. 7, step 714; and column 8, lines 27-37).
Further, the instant application includes drawing that are silent about having an autonomous vehicle, in fact the structure noted in the instant application is similar to the structure described in Sun, therefore, the reference to an autonomous vehicle in the instant application does not have patentable weight in view of the present disclosure.  
With regard to claim 11: Sun further discloses that the memory resource is hard drive and having a dynamic random-access memory (DRAM) device could have been one of the design choice possibilities. 
With regard to claim 12: Sun further disclose that the RH sensor is located on and integrated into logic of the processing resource or the memory resource, or both; and the RH information of the environment is tracked separately from information associated with the processing resource or the memory resource, or both (see Sun, Fig. 3). 
With regard to claim 13: Sun further disclose that the humidity-reducing action comprises activating a humidity reducing electronic on a hard drive (see Sun, Fig. 7, step 708) and an electronic device would have served the function of a fan within the environment.
With regard to claim 15: Sun further discloses that the RH sensor is located separate from the processing resource or the memory resource, or both; and the RH information of the environment is tracked separately from information associated with the processing resource or the memory resource, or both (see Sun, Fig. 3 and column 7, lines 51-67). 
With regard to claim 16: Sun further disclose that the humidity-reducing action comprises shutting down the hard drive (see Sun, Fig. 7, step 712). Note: see the analysis in reference to claim 10. 
With regard to claim 17: Sun further disclose that the apparatus comprising the controller configured to cease the humidity-reducing action in response to the tracking indicating the RH has fallen below the particular threshold (see Sun, Fig. 7, steps 704, 706, 712, 714.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Martin (U.S. Patent No. 9,890,969, hereon Martin). 
With regard to claim 19: Sun disclose the non-transitory computer-readable medium having instruction executable to carry out humidity reduction action as noted in claim 18 above; however, Sun is silent about dynamically initiate and cease the humidity-reducing action using artificial intelligence (AI).
Martin discloses the use of artificial intelligence for the purposes of sensor value monitoring that would enable effective action in order to remedy various problems in a system by synthesizing raw sensor data, such as relative humidity sensor values for the purposes of getting accurate measurement data (see Martin, column 21, lines 44-67). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the relative humidity reduction process thought by Sun and incorporate an artificial intelligence component as disclosed in Martin in order to obtain filtered and synthesize raw relative humidity data that would be used to help reduce relative humidity in the memory circuit, such as a hard drive before excessive humidity greatly affect the performance of the hard disk drive or any data storage medium. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Musha et al. (U.S. PAP 2014/0149795) discloses information processing apparatus and method related to hardware diagnosis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857